      Case 3:19-cv-00773-JPW Document 22 Filed 08/07/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
VICTOR VEGA, d/b/a VPR Motors:                Civil No. 3:19-CV-00773
OIS#EM67                     :
                             :
        Plaintiff,           :
                             :
        v.                   :
                             :
COMMONWEALTH OF              :
PENNSYLVANIA, DEPARTMENT OF :
TRANSPORTATION and LESLIE S. :
RICHARDS,                    :
                             :
        Defendants.          :                Judge Jennifer P. Wilson

                                    ORDER

     AND NOW, on this 7th day of August, 2020, for the reasons stated

in the accompanying memorandum, IT IS ORDERED as follows:

     1. Defendants’ motion to dismiss (Doc. 13) is GRANTED.

     2. Plaintiff’s claims against the Commonwealth of Pennsylvania,

        Department of Transportation (“PennDOT”) and Leslie S. Richards in

        her official capacity as Secretary of Transportation are DISMISSED

        WITH PREJUDICE.

     3. Defendant PennDOT is DISMISSED from this case.

     4. Plaintiff’s claims against Leslie S. Richards in her individual capacity are

        DISMISSED WITHOUT PREJUDICE.




                                        1
 Case 3:19-cv-00773-JPW Document 22 Filed 08/07/20 Page 2 of 2




5. Plaintiff shall file an amended complaint in accordance with this order

   and the accompanying memorandum within twenty-one days of the date

   of this order.

6. If Plaintiff fails to file an amended complaint by the above date, the Clerk

   of Court is directed to close this case.

                                        s/Jennifer P. Wilson
                                        JENNIFER P. WILSON
                                        United States District Court Judge
                                        Middle District of Pennsylvania




                                    2
